Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 11, 22, 24 are amended.  Claims 1-2, 4-7, 9-12, 14-17, 19-24 are pending.
Response to Arguments
Applicant’s arguments with respect to Claims 1-2, 4-7, 9-12, 14-17, 19-24 have been considered but are moot because the arguments are directed to the newly amended claims that change the scope of the independent claims, as a whole, and are open to new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9 11-12, 14-17, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Anderson US 20190047582) in view of Lee et al. (US 20170187963) and Yelton et al. (US 20040169617).
Re claim 1, Anderson teaches a camera system for use with a vehicle, comprising: 
a processor (see [0039], processor on a vehicle).
an external camera system coupled to the processor, wherein the external camera system is configured to capture a first set of images of an area around the vehicle (see [0017-0018] & [0024], in reference to Fig. 1, camera 112 detects object outside 104 via a feed or images from the camera).
an internal camera system coupled to the processor, wherein the internal camera system is configured to capture a second set of images of one or more passengers inside the vehicle (see [0017], in reference to Fig. 1, gesture detector 102, to detect posture or action from a user), and (see [0021], gesture detection with device 118 such as a camera oriented towards a user).

recognize, based on the second set of images, at least one gesture made by the one or more passengers (see [0020], in reference to Fig. 1, wherein a gesture detector 102 receives input from device 118 that monitors user for actions such as gestures or changes in posture).
identify, based on the first set of images and the at least one gesture, an object or location located outside the vehicle (see [0024], wherein gesture detector passes info about detected gestures to object detector), and (See [0011], wherein a user gestures to an object such as a restaurant and information about the restaurant is offered).
display, using the display system, information related to the object or location to the one or more passengers (see [0029], wherein display presentation of information to user in their field of view).
Anderson does not explicitly teach determine, based on the second set of images, a pose of at least one passenger of the one or more passengers; determine, based on the second set of images, and the determined pose of the at least one passenger of the one or more passengers, a field of view of the at least one passenger of the one or more passengers, modify the first set of images based on the determined field of view of the at least one passenger of the one or more passengers.
However, Lee teaches determine, based on the second set of images, a pose of at least one passenger of the one or more passengers (see [0067], capturing image of a driver), (see [0112], acquire facial image and detect position of the face of the driver), (see [0127-0134], in reference to Fig. 11-12, wherein in Fig. 11b, a passenger is shown moving his head/face and thus the pose of the passenger is changed and detected)

modify the first set of images based on the determined field of view of the at least one passenger of the one or more passengers (see [0072-0073], wherein a camera 160 captures images around the vehicle to detect objects and attribute information to generate image information).  Lee teaches capturing of first sets of images and its corresponding image data.
(see [0085-0093] & [0095-0100], a segmenting of the image data and modifying the captured image data to a disparity map (see Fig. 7), which are modification of the first captured images.  Lee teaches a modification of the first set of images.
(see [0098] that through imaging processing (modification of the first images by segmentation and disparity maps), object information is obtained of the first image data and this image data is used to determine methods of displaying graphic images from a driver’s point of view) and (see [0127-0134], in reference to Fig. 11-12, wherein the graphic image I can be moved or changed in response to driver’s eyesight direction) and (see [0109], wherein the graphical image on the windshield can be modified in size, transparency, etc.).  Lee teaches using the captured first image data and modifying the image data based on a driver’s point of view to display graphic images.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson’s vehicular display system to explicitly include detecting a field of view of a passenger, as taught by Lee, because the references are in the analogous art of vehicular display systems and pertinent to the problem of displaying correct information to the user.  An advantage of the modification is that it achieves the result of moving a modified image based a user’s field of view to enhance driving.
Anderson and Lee do not explicitly teach wherein the processor is configured to modify the first set of images at least by overlaying adjacent images of the first set of images.
However, Yelton teaches wherein the processor is configured to modify the first set of images at least by overlaying adjacent images of the first set of images (see [0008], sensors positioned on the exterior of an aircraft such that adjacent sensors have overlapping fields of view.  Images from these sensors are displayed in overlapping configuration so as to provide a composite or mosaic image), (see [0101], in reference to Fig. 9, wherein a series of image tiles 76a-76d are adjacent to each other and have overlapping fields of view.  When the images are processed, they are stitched together into a composite image 78) and (see [0102], blending of adjacent tiles, and fusing or overlaying two image tiles of a same field of view allowing a user to view a composite image that includes the advantage of offered by both sensors).
Anderson, Lee, and Yelton teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson and Lee’s camera system of a vehicles field of view including external camera sensors to explicitly include modifying the first set of captured images at least by overlaying adjacent images of the first set of images, as taught by Yelton, as the references are in the analogous art of vehicle camera systems using a captured field of view.  An advantage of the modification is that it achieves the result of creating composite images using captured plurality of adjacent images from external sensors to aid a user of a vehicle.
Re claim 2, Anderson and Lee and Yelton teaches claim 1.  Furthermore, Anderson teaches wherein the processor is further configured to determine a location of the vehicle, and wherein the processor is configured to identify the object or location located outside the vehicle further based on the location of the vehicle (see [0027], gps, positional data of vehicle/user location) and (see [0036], vehicle/user location, allowing system to offer appropriate action).
Re claim 4, Anderson and Lee teaches claim 1.  Furthermore, Anderson teaches wherein the information related to the object or location is selected from a point-of-interest dataset (see [0002-0003], nearby points of interest with online sources and local database, selecting point of interest, related to data on surround points of interest), (see [0011], allowing a user to select a point of interest using a gesture or eye movement), and (see [0036], appropriate action for a point of interest such as if the point of interest is upcoming, closed, and other datasets).

Re claim 6, Anderson and Lee teaches claim 5.  Furthermore, Anderson teaches wherein the point of interest dataset is generated further based on a direction of travel of the vehicle (see [0011], directional signs), (see [0035], requesting direction to a point of interest), (see [0002], nearby points of interest), are types of points of interest dataset based on a direction of travel of the vehicle and surrounding points of interest based on the direction of travel).
Re claim 7, Anderson and Lee teaches claim 1.  Anderson teaches wherein the at least one gesture includes a pointing gesture (see [0020], pointing as an example of gesture selection of an object).
Re claim 9, Anderson and Lee teaches claim 1.  Furthermore, Lee teaches wherein the display system displays the information related to the object or location on a window surface of the vehicle (see [0136-0139], wherein the graphical image related to objects in front of the driver’s car is displayed on the windshield) and (see [0042], in reference to Fig. 1, wherein graphic image is displayed on the windshield).  For motivation, see claim 1. 
Claims 11-12, 14-17, 19 claims limitations in scope to claims 1-2, 4-7, 9 and are rejected for at least the reasons above.

Claims 23 claims limitations in scope to claim 21 and is rejected for at least the reasons above.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Anderson US 20190047582) in view of Lee et al. (US 20170187963), Yelton et al. (US 20040169617), and Seo et al. (US 20140063064).
	Re claim 10, Anderson and Lee and Yelton teaches claim 9.  Anderson and Lee and Yelton do not explicitly teach wherein the processor is further configured to receive a point-of-interest stream
wherein the display system is further configured to display graphical representations of a
plurality of points-of-interest from the point-of-stream in an augmented reality format on the
window surface before the processor recognizes the at least one gesture,
wherein the identified object or location located outside the vehicle corresponds to one of

	However, Seo teaches wherein the processor is further configured to receive a point-of-interest stream (see [0261], target object such as a stream of point of interests like gas station or car repair shop).
Wherein the display system is further configured to display graphical representations of a plurality of points-of-interest from the point-of-stream in an augmented reality format on the
window surface before the processor recognizes the at least one gesture (see Fig. 14-15, Fig. 20-21, and Fig. 22-25, and corresponding paragraphs describing the figures such as [0285-0289] for the car repair point of interest, wherein the different points of interest streams such as gas stations and car repair shops are displayed, wherein the information such as defect occurance information of a vehicle is acquired without a user’s gesture and is thus considered before recognizing the gesture).
Wherein the identified object or location located outside the vehicle corresponds to one of the plurality of points-of-interest (see Fig. 20-21, Fig. 22-25 and corresponding paragraphs describing the figures such as [0285-0289] for the care repair point of interest, wherein the identified locations/objects are outside the vehicle and correspond to points of interest such as gas stations and car repair shops nearby).
wherein the display system displays the information related to the object or location in an augmented reality format on the window surface (see Fig. 22-25 wherein information is displayed on the window surface).

Claims 20 claims limitations in scope to claim 10 and is rejected for at least the reasons above.
Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Anderson US 20190047582) in view of Lee et al. (US 20170187963), Yelton et al. (US 20040169617), and Mcerlean et al. (US 20170178498).
Re claim 22, Anderson and Lee and Yelton teaches claim 1, wherein the processor is configured to modify the first set of images based on the determined field of view of the at least one passenger of the one or more passengers.  
Anderson and Lee and Yelton do not explicitly teach wherein modifying the first set of images based on the determined field of view of the at least one passenger of the one or more passengers is performed at least by cropping, rotating, and resizing at least one image of the first set of images.
However, Mcerlean teaches wherein modifying the first set of images based on the determined field of view of the at least one passenger of the one or more passengers is performed at least by cropping, rotating, and resizing at least one image of the first set of as resizing, rotation, skewing, cropping, text and/or graphics overlay, and the like) to display the video data).  Mcerlean teaches wherein captured video data from a sensor is processed by resizing, rotating, skewing, cropping, etc. to display the video data.
Anderson, Lee, Yelton, and Mcerlean teaches claim 22.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson and Lee and Yelton’s vehicular display system of determining a field of view and modifying first images to explicitly include resizing, rotation, and cropping of the video image data captured, as the references are in the analogous art of display systems and pertinent to the problem of displaying image video data from captured sensors.  An advantage of the modification is that it achieves the result of using known modification and processing techniques of captured image video data, such as cropping, rotating, resizing, etc. to display the image video data based on user’s needs.
Claim 24 claims limitations in scope to claim 22 and is rejected for at least the reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PETER HOANG/Primary Examiner, Art Unit 2616